Citation Nr: 1301590	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  06-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hysterectomy residuals. 

3.  Entitlement to service connection for residuals of a small bowel obstruction. 

4.  Entitlement to service connection for rheumatoid arthritis (claimed as arthritis of the left knee, right hip, right elbow, left elbow, left wrist and left shoulder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to May 1991, and served in the U.S. Army Reserves and/or the Army National Guard from November 1981 to April 2005 (unverified). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was most recently before the Board in September 2009, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the aforementioned September 2009 remand, the Board instructed that the RO should verify all periods of Army Reserve service, including all dates and types of service (i.e., ACDUTRA or INACDUTRA); search all available repositories, to include the National Personnel Records Center (NPRC), and the South Carolina Adjutant General's office, in an attempt to locate the Veteran's complete service personnel records.

Review of the claims file does not show that the RO contacted the NPRC or the South Carolina Adjutant General's office.  

The U.S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should verify all periods of Army Reserve service, including all dates and types of service (i.e., ACDUTRA or INACDUTRA). Specifically, search the NPRC and the South Carolina Adjutant General's office, in an attempt to locate the Veteran's complete service personnel records.  The claims folder should document the efforts made to obtain these records along with any negative responses.  

If the service personnel records cannot be obtained, a letter should be sent to the Veteran informing her of the steps taken to obtain the service personnel records, listing alternative sources, and requesting her to furnish any such records in her possession or to identify the possible location of such records.  The RO should place a memorandum in the claims file showing all verified periods of service, including periods of ACDUTRA and INACDUTRA.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


